Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species E, drawn to claims 1-21 in the reply filed on June 7, 2022 is acknowledged.

Allowable Subject Matter
Claims 3, 4, 6, and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The prior art fails to teach or disclose a fluid conduit projecting outward from the main body and being fluidly connected with the fluid conduit in the main body, wherein the outwardly-projecting fluid conduit defines the opening in the at least one of the top and bottom surfaces of the resorbable, structural component, and implanting the implant of between adjacent vertebral bodies, injecting a biologic material into the injection port so that the biologic material travels through the fluid conduit in the main body and out of the opening in the at least one of the top and bottom surfaces of the resorbable, structural component.  




Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “thin” in claim 15 is a relative term which renders the claim indefinite. The term “thin” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear how “thin” the top and bottom surfaces are required to be to meet the limitations of the claim. Appropriate clarification and correction is required. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 5, and 8-21 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2011/0046737 to Teisen in view of U.S. Patent Pub. No. 2014/0277464 to Richter et al. 
As to Claims 1, 8, and 14, Teisen discloses an implant (Fig. 4C) sized and adapted for insertion into an intervertebral space (23) between adjacent vertebral bodies (4A, [0112]). The implant comprises a non-structural, non-resorbable framework (20) having a main body (22, [0084]) and framework (formed by 28 and 30) having a series of ring members (26) connected together by way of a plurality of struts (at 32, Fig. 2C, [0085]) formed of a porous material [0084], and a structural component (112) having top and bottom bone-contacting surfaces (114, [0112]) positioned between the top and bottom surfaces of the framework to provide structural support for the top and bottom surfaces and the implant (Figs. 4C, 4E, [0112, 0116]), an opening (130) in at least one of the top and bottom surfaces, the opening being in fluid communication with the fluid conduit (Figs. 4E, 4G, [0117]) and including resorbable material (127, [0116, Fig. 4E), and bring embedded with the framework for encouraging resorption of the implant and fusion of the vertebral bodies (Fig. 4E, [0116, 0127]).
As to Claim 2, Teisen discloses an implant wherein the structural component is a multi-piece component (including 112 and 128, [0116]). 
As to Claims 5 and 12, Teisen discloses an implant wherein a vertical opening (between linkages 26) extends through the main body of the framework (Fig. 4C, [0085]).
As to Claim 9, Teisen discloses an implant wherein the ring members are arranged transverse to a longitudinal axis of the framework (Fig. 2C), and the struts (at 32) extend along the longitudinal axis and connect the ring members (Fig. 2C [0085]).
As to Claim 10, Teisen discloses an implant further comprising a plate (118) attached to the struts (Fig. 4E), the plate including an opening (125) adapted to engage with a portion of an implantation tool for implanting the implant [0113]. 
As to Claim 11, Teisen discloses an implant further comprising a plate (118) attached to the struts and forming a distal section of the framework (Fig. 4C). 
As to Claim 15, Teisen discloses an implant wherein the top and bottom surfaces of the framework (20) are thin [0085]. 
As to Claim 16, Teisen discloses an implant wherein the top and bottom surfaces of the framework are two millimeters (2 mm) or less in thickness [0100-0104].
As to Claim 17, Teisen discloses an implant wherein the framework includes a main body with a hollow center (within 23) and the structural component (112) is positioned in the hollow center (Figs. 4C, 4E, [0085]).
As to Claim 19, Teisen discloses an implant further comprising a graft material disposed within and/or around the implant, wherein the resorbable, structural component is configured to resorb over time and thereby reduce the stiffness of the implant and cause increased loading on the graft material over time (described in [0116]). 
As to Claim 20, Teisen discloses an implant wherein the framework and the resorbable, structural component each include a vertical opening (between linkages 26 and 130), the vertical openings being alignable once the resorbable, structural component is positioned between the top and bottom surfaces of the framework (Fig. 4G, [0117]). 
As to Claims 1, 2, 5, and 8-21, Teisen discloses the claimed invention except for a fluid conduit within a main body and the main body having an injection port in fluid communication with the fluid conduit, wherein the structural component is resorbable, wherein the main body of the framework includes a lateral opening sized to allow passage of the resorbable, structural component through the lateral opening and into the hollow center, wherein the framework includes an opening adapted to engage with a portion of an implantation tool for implanting the implant.
Richter discloses an intervertebral implant (Fig. 1A) including a fluid conduit (22) within a main body (20) and the main body having an injection port (17, [0028]) in fluid communication with the fluid conduit [0027], wherein the structural component is resorbable [0039, 0063-0064]. The main body (20) of the framework includes a lateral opening (24) sized to allow passage of the resorbable, structural component through the lateral opening and into the hollow center (22, [0027, 0033]). The framework includes an opening (at 17) adapted to engage with a portion of an implantation tool (100) for implanting the implant [0028] in order to allow for fluid communication between the framework and structural component to provide stability and injection of material within the implant [0005-0007]. 
It would have been obvious to a person having ordinary skill in the art at the time of the invention to modify the intervertebral implant of Teisen with the fluid conduit in view of Richter in order to allow for fluid communication between the framework and structural component to provide stability and injection of material within the implant.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BECCIA whose telephone number is (571)270-7391. The examiner can normally be reached Mon - Fri 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTOPHER J BECCIA/Primary Examiner, Art Unit 3775